UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM10-Q SQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JANUARY 31, 2012 ☐TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-158713 PRIME GLOBAL CAPITAL GROUP INCORPORATED (Exact Name of Registrant as Specified in Its Charter) NEVADA 26-4309660 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 11-2, Jalan 26/70A, Desa Sri Hartamas 50480 Kuala Lumpur, Malaysia (Address of Principal Executive Offices and Issuer’s Telephone Number, including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesSNo☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesSNo☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer☐ Accelerated filerS Non-accelerated filer☐ Smaller reporting company☐ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesNoS As of March 9, 2012, the issuer had outstanding 501,854,393 shares of common stock. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed Consolidated Balance Sheets as of January 31, 2012 (Unaudited) and October 31, 2011 (Audited) 1 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended January 31, 2012 and 2011 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended January 31, 2012 and 2011 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements(Unaudited) 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 30 ITEM 4 Controls and Procedures 30 PARTII OTHER INFORMATION ITEM 1 Legal Proceedings 31 ITEM 1A Risk Factors 31 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 31 ITEM 3 Defaults upon Senior Securities 31 ITEM 4 (Removed and Reserved) 31 ITEM 5 Other Information 31 ITEM 6 Exhibits 31 SIGNATURES 33 i PARTIFINANCIAL INFORMATION ITEM 1 Financial Statements PRIME GLOBAL CAPITAL GROUP INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JANUARY 31, 2, 2011 (Currency expressed in United States Dollars (“US$”), except for number of shares) January 31, 2012 October 31, 2011 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities, available-for-sale Accounts receivable Prepayments, deposits and other receivables Total current assets Non-current assets: Deposits on plantation purchase Plant and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Amount due to a director Amount due to a related company - Income tax payable Current portion of obligation under finance lease Accrued liabilities and other payables Total current liabilities Long-term liabilities: Obligation under finance lease Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 100,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value; 1,000,000,000 shares authorized; 500,110,613 shares issued and outstanding, as of January 31, 2012 and October 31, 2011 Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained earnings Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 1 PRIME GLOBAL CAPITAL GROUP INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED JANUARY 31, 2 (Currency expressed in United States Dollars (“US$”), except for number of shares) (Unaudited) Three months ended January 31, Revenues, net: Software sales $ $ Product sales - Plantation sales - Total revenues, net Cost of revenues, non related party ) ) Gross profit Operating expenses: General and administrative ) ) (Loss) income from operations ) Other income (expense): Dividend income - Realized gain from sale of available-for-sale securities - Gain on disposal of plant and equipment - Interest income - Interest expense ) ) (Loss) income before income taxes ) Income tax expense ) ) NET (LOSS) INCOME ) $ Other comprehensive income : - Unrealized holding gain on available-for-sale securities - - Foreign exchange adjustment gain COMPREHENSIVE INCOME $ $ Net (loss) income per share – Basic and diluted $ ) $ Weighted average common stock outstanding – Basic and diluted See accompanying notes to condensed consolidated financial statements. 2 PRIME GLOBAL CAPITAL GROUP INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JANUARY 31, 2 (Currency expressed in United States Dollars (“US$”)) (Unaudited) Three months ended January 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation Realized gain from sale of available-for-sale securities ) - Gain on disposal of plant and equipment ) - Changes in operating assets and liabilities: Accounts receivable ) Prepayments, deposits and other receivables ) Accounts payable ) ) Amount due to a related company Income tax payable Accrued liabilities and other payables ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of marketable securities ) - Proceeds from sale of marketable securities - Purchase of plant and equipment ) - Change in investment in cash management fund ) - Proceeds from disposal of plant and equipment - Payment of earnest deposits - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Advances from a director Payments on finance lease ) ) Proceed from sale of common stock - Net cash provided by financing activities Foreign currency translation adjustment ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income tax $
